Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 2/4/2022.	
2.  Claims 1-5 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 2-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	A.  The following terms lack antecedent basis:	
(i) the electrical control equipment (line 2 claim 3).  Correction is required.
(ii) the power test equipment (line 10 claim 3).  Correction is required.
(iii) the power test rig equipment (line 12 claim 3).  Correction is required.
(iv) the electrical control equipment (line 2 claim 4).  Correction is required.


	B.  The claim language in the following claims is not clearly understood:
(i) As to claim 2, it is unclear whether “a jack up rig” (line 2) refers to “a jack up rig” (line 1 claim 1).  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentec “Power Control Room”.
As to claim 1, Bentec teaches a method for building a modular electrical system (Figs in page 1) for a jack up rig (offshore rigs, Unique Features, page 1), the method comprising: 
identifying rig equipment on the jack up rig that will be connected to the modular electrical system (customized design and equipment, Unique Features, page 1);
selecting electrical equipment to control the rig equipment (provide all the power and control electronics needed to power up all of the electric units on a drilling rig, paragraph 1 column 1 page 1); 
placing the electrical equipment in an electrical module, electrically connecting the electrical equipment to power cables and control cables inside of the electrical module, and testing the electrical equipment inside of the electrical module from outside of the electrical module (Figs in page 1, paragraphs 2-3 column 1 page 2).
 As to claim 2, Bentec further teaches locking the electrical module and shipping the module to a jack up rig, and connecting rig equipment to the outside of the locked electrical module (Figs in pages 1-2). 
As to claim 3, Bentec further teaches (Figs in pages 1-2, paragraphs 2-4 column 1 page 2) connecting the control cables for the electrical control equipment to a control cable marshaling panel inside of the electrical module; connecting the power cables for the electrical control equipment to a power panel inside of the electrical module; connecting control cables connected to control test equipment simulating the rig equipment to the control cable marshaling panel thereby providing control connectivity between the electrical equipment inside of the electrical module and the test equipment; and connecting power cables connected to the power test equipment simulating rig equipment to the power panel thereby providing power connectivity between the electrical equipment inside of the power test rig equipment; and certifying that the test module is working properly before shipping the electrical module for installation. 
As to claim 4, Bentec further teaches (Figs in pages 1-2, paragraphs 2-4 column 1 page 2) connecting the control cables for the electrical control equipment to a control cable marshaling panel inside of the electrical module; connecting the power cables for the electrical control equipment to a power panel inside of the electrical module; connecting control cables connected to the rig equipment to the control cable marshaling panel thereby providing control connectivity between the electrical equipment inside of the electrical module and the rig equipment; and connecting power cables connected to the rig equipment to the power panel thereby providing power connectivity between the electrical equipment inside of the rig equipment. 
As to claim 5, Bentec teaches a modular electrical control system (Figs in page 1) for a jack up rig (offshore rigs, Unique Features, page 1), the system comprising: 
a module housing, a plurality of equipment sections connected together inside of the module housing, a control cable marshaling panel mounted on the module housing; a plurality of control cables connected between the control cable marshaling panel and the plurality of equipment section installed inside of the module housing; a power panel mounted on the module housing; a plurality of power cables connected between the power panel and the plurality of equipment sections inside of the module housing; a plurality of control cables connected between the control cable marshaling panel and the rig equipment, thereby providing control connectivity between the rig equipment and the plurality of equipment sections installed inside of the module housing; and a plurality of power cables connected between the power panel and the plurality of equipment sections inside of the module housing and the rig equipment, thereby providing power connectivity between the rig equipment and the plurality of equipment sections installed inside of the module housing (Figs in pages 1-2, paragraphs 2-4 column 1 page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194